Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figure 1A, claim 1.
Species 2: as shown in Figure 1B.
Species 3: as shown in Figures 2A-2B.
Species 4: as shown in Figure 3.
The structures of species 1-4 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-4. The species are independent or distinct, because Species 1-4 show different structures of the composite component 1 as listed below:
Species 1: as shown in Figure 1A, show the structures of the composite component 1 with a cylindrical sleeve 2, into which a magnet body 3 of a magnet device is inserted and which is closed at its one end, with a cover, in the form of a bottom 7.
Species 2: as shown in Figure 1B, show the structures of the composite component 1 with a cylindrical sleeve 2, into which a magnet body 3, the inner body 4 for an axle 5.
Species 3: as shown in Figures 2A-2B, show the structures of the composite component 1 that is formed of the molded of or body composed of the magnetic material in the sleeve 2 is closed in a sealed fashion by the end covers 6, and the optional axle 5.
Species 4: as shown in Figure 3, show the different structures of the composite component in a disassembled state, with two covers 6 on the top and bottom.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837